Citation Nr: 0941811	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-42 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitled to service connection for a disability of the 
right hand.  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for a myxoid cyst of the left fifth finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for further development.  
That development completed, the matter has been properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has arthritis of the fingers of her right 
hand as the result of her active service.  

2.  The Veteran's myxoid cyst of the left hand, fifth finger, 
results in limitation of motion of that finger but does not 
render her unable to secure and follow a substantially 
gainful occupation.  

3.  The schedular rating criteria fully address the 
symptomatology and level of disability resulting from the 
Veteran's myxoid cyst of the left hand, fifth finger.  


CONCLUSIONS OF LAW

1.  Arthritis of the fingers of the Veteran's right hand was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).



2.  The criteria for a rating higher than 10 percent 
disabling for myxoid cyst of the left hand, fifth finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice under section 5103(a) must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, the duty to notify was satisfied by letters 
sent to the Veteran in October 2003, March 2005, February 
2008, and June 2008.  Those letters informed the Veteran of 
the evidence necessary to substantiate her claims and of her 
and VA's respective duties in obtaining evidence.  

This notice was not all provided prior to the initial 
adjudication by the RO.  However following the last notice 
letter, the Veteran had a sufficient opportunity to 
participate effectively in the processing of her claims and 
the AMC readjudicated her claim in an August 2008 
Supplemental Statement of the Case.  These facts lead the 
Board to the conclusion that the timing defect in notice has 
been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect). 

VA also has a duty to assist the Veteran in the development 
of her claims.  This duty includes assisting her in the 
procurement of service and other pertinent treatment records 
and providing an examination or obtaining a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained service treatment and 
records of treatment by private medical treatment providers 
R.M., M.D. and N.K., M.D.  In July 2008, VA afforded the 
Veteran an adequate examination of both of her hands.  
Additionally, the Board has carefully reviewed the Veteran's 
statements and the medical records associated with the claims 
file for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claims.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service treatment records contain no evidence of any 
disability or symptoms involving the Veteran's right hand.  
Following separation from active duty, a report of medical 
examination from May 1995 associated with Reserve service 
includes a normal clinical evaluation of her upper 
extremities.  In May 1995 and December 1999 reports of 
medical history the Veteran indicated that she did not have 
arthritis at that time or any time previously.  

In July 2008, the Veteran underwent a VA examination of her 
right hand.  Following physical examination of the Veteran, 
review of an x-ray report, and review of the Veteran's claims 
file, the examiner diagnosed degenerative joint disease of 
the right fingers distal interphalangeal joints.  The 
examiner opined that the Veteran's right hand disability was 
at least as likely as not caused or a result of a service-
connected disability.  As a rationale, the examiner explained 
that research related to joints of the hands and fingers 
indicates that result of injury to joints over time results 
in misalignment of the joints producing osteoarthritis.  
Given this rationale, the Board understands the examiner's 
finding that the Veteran's arthritis of the right fingers is 
caused by a service-connected disability to be equivalent to 
a statement that this disability was caused by her active 
service.  

Through her representative, the Veteran contended in a 
September 2009 statement that her daily activities during 
active service included lifting and typing, and that this 
constituted the in-service component of her claim.  Weighing 
the service treatment records against this report of her in-
service history, in light of the examiner's opinion, the 
Board finds the Veteran's report of her service to be more 
probative than the service treatment records as to the in-
service occurrence of injuries leading to her present 
arthritis of the fingers of the right hand.  As all elements 
of a service connection claim have been met, service 
connection must be granted for arthritis of the Veteran's 
right fingers.  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding this appeal, the Board has considered whether 
separate ratings are warranted for different time periods 
based on the facts found, a practice referred to as "staging 
the ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service connection was established for residuals of nodular 
growths of the left hand 5th digit in the February 2004 
rating decision on appeal.  The RO assigned a 10 percent 
rating for this disability under the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5015, for benign new 
growths of the bones.  Based on the evidence of record, the 
Board has also considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, for traumatic arthritis, 
which is rated under the criteria for Diagnostic Code 5003, 
for degenerative arthritis.  Ultimately all of these 
diagnostic codes direct the rater to assign a rating based on 
limitation of motion of the affected parts.  

Of the Veteran's right hand, service connection as been 
established only for disability of the fifth digit.  The 
fifth digit is also referred to as the little finger.  
38 C.F.R. § 4.71a.  Any limitation of motion of the little 
finger, standing alone, is assigned a zero percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  Ankylosis of the 
little finger is assigned a zero percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

With any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.  In such cases, painful or 
unstable joints warrant at least the minimum compensable 
rating.  Id.

During the July 2008 VA examination, the Veteran was found to 
have an angular deformity of 5 degrees of the right little 
finger and to have limitation of motion, pain on motion, pain 
after repetitive use, and weakness of the right little 
finger, but the finger was not ankylosed.  The examiner also 
stated that the Veteran had Heberden's nodes and valgus 
deformity of the right little finger.  In a report of a 
January 2004 VA examination, a physician explained that 
"Heberden's nodes" is arthritis.  

There is no basis in the rating schedule for assigning a 
rating higher than 10 percent for the Veteran's service 
connected disability of the right little finger.  Application 
of 38 C.F.R. § 4.40, § 4.45, and §  4.59 do not allow for a 
higher rating where a musculoskeletal disability is already 
evaluated at the highest schedular evaluation available based 
upon limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Here, the Veteran's service connected 
disability of the right little finger is already rated higher 
than the highest schedular evaluation based on limitation of 
motion.  

Although the rating schedule has does not provide for a 
rating higher than 10 percent in this case, the Board has 
considered whether referral for a rating outside of the 
rating schedule is warranted.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board is not precluded from raising the question of an 
extraschedular rating in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

Here, the rating schedule accounts for the symptomatology and 
the level of disability of the Veteran's service connected 
disability of the right little finger.  Limitation of motion, 
painful motion, and weakness are contemplated by 38 C.F.R. 
§ 4.71a, § 4.40, § 4.45, and § 4.59.  As to the five degree 
deformity of her fight little finger, 38 C.F.R. § 4.71a 
Diagnostic Code would provide for a noncompensable rating if 
her right little finger was completely ankylosed.  Because 
the rating criteria contemplate all symptoms and all levels 
of disability of a little finger, referral for extraschedular 
consideration is not warranted.  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability as 
a result of that disability is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).

A total rating based on individual unemployability may be 
granted if the Veteran is unable to secure or follow a 
substantially gainful occupation as the result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  Where these 
percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service- connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2009).  

In order to be granted a total rating based on individual 
unemployability, the Veteran's service- connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the evidence fails to show that the Veteran is unable 
to secure or follow a substantially gainful occupation due to 
her right little finger disability.  In so finding, it is 
acknowledged that she reported in a May 2005 statement that 
she quit her job due to pain of her service-connected 
disability, which at that point was the disability of her 
right little finger.  In a letter received in December 2008, 
the Veteran stated that she had not worked in a warehouse 
since leaving her position in May 2005 because of pain and an 
inability to hang or lift clothing.  However, these 
statements do not indicate that the Veteran cannot secure or 
follow any substantially gainful occupation.  Additionally, 
the level of disability shown in the VA examination report of 
July 2008 is evidence against a finding that her right little 
finger disability renders her unable to secure or follow any 
substantially gainful occupation.  For example, there was no 
additional loss of function with repetitive movement.  

The Board does not here decide if the combination of her 
right little finger disability and the disability of her left 
fingers renders her unable to secure or follow a 
substantially gainful occupation.  The RO has not yet 
assigned a rating for her disability of the left fingers.  
Therefore a finding by the Board as to the appropriate rating 
for her disability of the left fingers, or a rating that 
included the effects of that disability in combination with 
her service connected disability of the right little finger, 
would be premature at this time.  See 38 U.S.C.A. § 7104.  

Also reviewed by the Board are treatment records from private 
providers, including N.K., M.D., and R.M., M.D.  These 
records do not provide evidence that is probative of 
assignment of higher schedular rating, referral for 
extraschedular consideration, or assignment of a total rating 
based on individual unemployability.  

In summary, the Veteran's myxoid cyst of the left hand, fifth 
finger, is already assigned the highest schedular rating 
available for disability specific to the fifth finger, the 
preponderance of the evidence of record is against assigning 
a total rating based on individual unemployability as the 
result of this disability, and referral for extraschedular 
consideration is not warranted.  Hence, the appeal as to this 
issue must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for tinnitus for arthritis of the fingers 
of the Veteran's right hand is granted, is denied.

An evaluation in excess of 10 percent disabling for a myxoid 
cyst of the left fifth finger is denied.  



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


